—Determination unanimously confirmed without costs and petition dismissed. Memorandum: We reject petitioner’s contention that the determination is not supported by substantial evidence (see, People ex rel. Vega v Smith, 66 NY2d 130, 139). There is no merit to the contention of petitioner that he was improperly denied photographs necessary for his defense because the record establishes that there were no photographs. Petitioner was not denied a fair hearing by the Hearing Officer’s refusal to play the entire video tape of the incident. The relevant portion of the video tape substantiating the charges was viewed, and the remainder of the video tape was either redundant or immaterial (see, Matter of Sanchez v Irvin, 186 AD2d 996, lv denied 81 NY2d 702). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, *1146Erie County, Buscaglia, J.) Present — Pine, J. P., Wisner, Pigott, Jr., Callahan and Fallon, JJ.